Name: Commission Implementing Regulation (EU) NoÃ 714/2012 of 30Ã July 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 7.8.2012 EN Official Journal of the European Union L 210/1 COMMISSION IMPLEMENTING REGULATION (EU) No 714/2012 of 30 July 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A product consisting of a flexible keypad membrane made of silicone with 19 incorporated keycaps and with dimensions of approximately 65 Ã  40 Ã  1 mm. The product has printed keycaps representing an alpha/numeric keyboard, call buttons and other buttons typical of mobile phones. Underneath each keycap there is an electrical contact element made of silicone impregnated with carbon. The product has a specific shape and design and is intended for incorporation in a particular model of a mobile phone. 8517 70 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8517, 8517 70 and 8517 70 90. Classification under heading 8536 as a switch is excluded as the product comprises only a part (one side of the contact points) of a switching device (see also CN Explanatory Notes to heading 8536, point (8)). The product is an essential part for the operation of a mobile phone and cannot be used independently for other purposes. Also, it is specially adapted for use in a particular model of a mobile phone. In particular, its shape and method of operation preclude any other use (see also judgment of the Court of Justice of the European Union in Case C-183/06). Consequently, classification under heading 8538 as a part suitable for use solely or principally with a switching device is also excluded. The product is therefore to be classified under CN code 8517 70 90 as a part of a mobile phone. 2. A product (so-called keyboard flex assembly), the main body of which has dimensions of approximately 56 Ã  42 Ã  1 mm and which comprises two membranes constituting a switching device:  an upper membrane of polyimide containing 24 copper contact points on the bottom side,  a lower membrane of polyimide containing a printed circuit with 24 copper contact points on the upper side. Over the upper membrane there is a protective transparent plastic sheet printed with an image representing a mobile phone keyboard, and under the lower membrane a protective paper sheet. The following components are connected to the main body of the product:  two flat electrical conductors with connectors,  two printed circuit assemblies containing active and passive components, a light sensor and a Hall effect switch for controlling the lighting system of the keyboard. The product has a specific shape and design and is intended for incorporation in a particular model of a mobile phone. 8517 70 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8517, 8517 70 and 8517 70 90. In addition to the two membranes with corresponding contact points for switching electrical circuits, the product incorporates printed circuit assemblies for controlling the lighting system of the keyboard. Classification as a switching device for electrical circuits under heading 8536 is therefore excluded. The product is an essential part for the operation of a mobile phone and cannot be used independently for other purposes. Also, it is specially adapted for use in a particular model of a mobile phone. In particular, its shape and method of operation preclude any other use (see also judgment of the Court of Justice of the European Union in Case C-183/06). The product is therefore to be classified under CN code 8517 70 90 as a part of a mobile phone.